Name: /* Commission Regulation (EEC) No 1286/69 of 3 July 1969 concerning standing invitations to tender for skimmed milk powder for processing into compound feedingstuffs for pigs of poultry held by the Belgian, German, French and Netherlands intervention agencies */
 Type: Regulation
 Subject Matter: nan
 Date Published: nan

 Avis juridique important|31969R1286RÃ ¨glement (CEE) n ° 1286/69 de la Commission, du 3 juillet 1969, relatif Ã des adjudications permanentes pour le lait Ã ©crÃ ©mÃ © en poudre destinÃ © Ã la transformation en aliments composÃ ©s pour les porcs ou la volaille et dÃ ©tenu par les organismes d' intervention belge, allemand, franÃ §ais et nÃ ©erlandais Journal officiel n ° L 162 du 04/07/1969 p. 0027 - 0029++++( 1 ) JO NO L 148 DU 28.6.1968, P . 13 . ( 2 ) JO NO L 173 DU 22.7.1968, P . 4 . ( 3 ) JO NO L 98 DU 25.4.1969, P . 1 . ( 4 ) JO NO L 162 DU 4.7.1969, P . 22 . ( 5 ) JO NO 34 DU 27.2.1964, P . 549/64 . ( 6 ) JO NO 311 DU 21.12.1967, P . 14 . ( 7 ) JO NO L 184 DU 29.7.1968, P . 12 . REGLEMENT ( CEE ) NO 1286/69 DE LA COMMISSION DU 3 JUILLET 1969 RELATIF A DES ADJUDICATIONS PERMANENTES POUR LE LAIT ECREME EN POUDRE DESTINE A LA TRANSFORMATION EN ALIMENTS COMPOSES POUR LES PORCS OU LA VOLAILLE ET DETENU PAR LES ORGANISMES D'INTERVENTION BELGE, ALLEMAND, FRANCAIS ET NEERLANDAIS LA COMMISSION DES COMMUNAUTES EUROPEENNES, VU LE TRAITE INSTITUANT LA COMMUNAUTE ECONOMIQUE EUROPEENNE, VU LE REGLEMENT ( CEE ) NO 804/68 DU CONSEIL, DU 27 JUIN 1968, PORTANT ORGANISATION COMMUNE DES MARCHES DANS LE SECTEUR DU LAIT ET DES PRODUITS LAITIERS ( 1 ), NOTAMMENT SON ARTICLE 7 PARAGRAPHE 5 ET SON ARTICLE 35, CONSIDERANT QUE SELON LES DISPOSITIONS PREVUES A L'ARTICLE 7 PARAGRAPHE 2 DEUXIEME ALINEA DU REGLEMENT ( CEE ) NO 804/68, DES MESURES PARTICULIERES PEUVENT ETRE PRISES POUR LE LAIT ECREME EN POUDRE QUI NE PEUT ETRE ECOULE PENDANT UNE CAMPAGNE LAITIERE A DES CONDITIONS NORMALES ; CONSIDERANT QUE L'ARTICLE 5 PARAGRAPHE 3 DU REGLEMENT ( CEE ) NO 1014/68 DU CONSEIL, DU 20 JUILLET 1968, ETABLISSANT LES REGLES GENERALES REGISSANT LE STOCKAGE PUBLIC DU LAIT ECREME EN POUDRE ( 2 ), MODIFIE PAR LE REGLEMENT ( CEE ) NO 749/69 ( 3 ), OFFRE LA POSSIBILITE DE PREVOIR UN AUTRE PRIX DE VENTE POUR LE LAIT ECREME EN POUDRE TRANSFORME EN ALIMENTS COMPOSES POUR LES PORCS OU LA VOLAILLE QUE CELUI VISE AU PARAGRAPHE PRECEDENT DE L'ARTICLE CITE CI-DESSUS ; QUE L'ARTICLE 7 PARAGRAPHE 1 DU REGLEMENT ( CEE ) NO 1014/68 PRESCRIT QUE LA VENTE A LIEU, NOTAMMENT, PAR ADJUDICATION ; CONSIDERANT QUE LE REGLEMENT ( CEE ) NO 1285/69 DE LA COMMISSION, DU 13 JUILLET 1969, RELATIF AUX DISPOSITIONS POUR L'ADJUDICATION PERMANENTE DE LAIT ECREME EN POUDRE DESTINE A LA TRANSFORMATION EN ALIMENTS COMPOSES POUR L'ALIMENTATION DES PORCS OU DE LA VOLAILLE ET DETENU PAR LES ORGANISMES D'INTERVENTION ( 4 ) PREVOIT LA MISE EN APPLICATION DE LA PROCEDURE D'ADJUDICATION PERMANENTE DANS LES ETATS MEMBRES DISPOSANT DE STOCKS PUBLICS DE LAIT ECREME EN POUDRE, POUR L'ECOULEMENT DE LAIT ECREME EN POUDRE ENTRE EN STOCK AVANT LE 1ER AVRIL 1969 ET DESTINE A LA TRANSFORMATION EN ALIMENTS COMPOSES POUR LES PORCS OU LA VOLAILLE ; CONSIDERANT QU'EN RAISON DES STOCKS EXISTANTS DE LAIT ECREME EN POUDRE ET DES POSSIBILITES D'ECOULEMENT RESTREINTES, IL CONVIENT DE PROCEDER A UNE TELLE ADJUDICATION CONFORMEMENT AUX DISPOSITIONS DU REGLEMENT ( CEE ) NO 1285/69 EN PRECISANT LA QUANTITE MISE EN ADJUDICATION, AINSI QUE LA DUREE DE LA VALIDITE DE CETTE ADJUDICATION ; CONSIDERANT QUE L'ARTICLE 1ER DU REGLEMENT ( CEE ) NO 1285/69 NE PREVOIT L'ADJUDICATION PERMANENTE DE LAIT ECREME EN POUDRE QUE POUR CELUI AYANT FAIT L'OBJET DE MESURES D'INTERVENTION CONFORMEMENT A L'ARTICLE 7 PARAGRAPHE 1 DU REGLEMENT ( CEE ) NO 804/68 ; QU'IL EXISTE, TOUTEFOIS, DANS LA COMMUNAUTE DES STOCKS DE LAIT ECREME EN POUDRE ACHETE PAR L'ORGANISME D'INTERVENTION COMPETENT AU TITRE DE L'ARTICLE 22 DU REGLEMENT NO 13/64/CEE DU CONSEIL, DU 5 FEVRIER 1964, PORTANT ETABLISSEMENT GRADUEL D'UNE ORGANISATION DES MARCHES DANS LE SECTEUR DU LAIT ET DES PRODUITS LAITIERS ( 5 ), MODIFIE EN DERNIER LIEU PAR LE REGLEMENT NO 1020/67/CEE ( 6 ) ; QUE L'ARTICLE 3 DU REGLEMENT ( CEE ) NO 1099/68 DE LA COMMISSION, DU 27 JUILLET 1968, RELATIF AUX DISPOSITIONS TRANSITOIRES APPLICABLES A CERTAINES MESURES NATIONALES D'INTERVENTION DANS LE SECTEUR DU LAIT ET DES PRODUITS LAITIERS ( 7 ) PREVOIT QUE LA REMISE SUR LE MARCHE DE PRODUITS LAITIERS DETENUS PAR LES ORGANISMES D'INTERVENTION A LA SUITE D'ACHATS EFFECTUES AU TITRE DE L'ARTICLE 22 DU REGLEMENT NO 13/64/CEE A LIEU APRES QUE LES CONDITIONS DE VENTE ONT ETE DETERMINEES CAS PAR CAS ; QU'IL CONVIENT DE RENDRE EGALEMENT POSSIBLE LA VENTE DE CE LAIT ECREME EN POUDRE AUX CONDITIONS FIXEES PAR LE REGLEMENT ( CEE ) NO 1285/69 ; CONSIDERANT QU'IL EST TOUTEFOIS INDIQUE, DANS L'INTERET D'UNE SIMPLIFICATION ADMINISTRATIVE DE L'ADJUDICATION, DE RENONCER A UNE PROCEDURE SEPAREE SELON LA DESTINATION ET D'ARRETER DES MESURES GARANTISSANT L'EGALITE DE TRAITEMENT DES SOUMISSIONNAIRES, NOTAMMENT EN CE QUI CONCERNE L'ATTRIBUTION DE L'ADJUDICATION ; CONSIDERANT QUE LA CAUTION DE TRANSFORMATION VISEE A L'ARTICLE 14 DU REGLEMENT ( CEE ) NO 1285/69 DOIT ETRE FIXEE A UN NIVEAU PERMETTANT D'ASSURER LE RESPECT DE L'OBLIGATION DE TRANSFORMER LE LAIT ECREME EN POUDRE EN ALIMENTS COMPOSES AU SENS DU REGLEMENT EN QUESTION ; CONSIDERANT QUE LES MESURES PREVUES AU PRESENT REGLEMENT SONT CONFORMES A L'AVIS DU COMITE DE GESTION DU LAIT ET DES PRODUITS LAITIERS, A ARRETE LE PRESENT REGLEMENT : ARTICLE PREMIER 1 . SAUF DISPOSITIONS CONTRAIRES FIGURANT AU PRESENT REGLEMENT, IL EST PROCEDE A UNE ADJUDICATION PERMANENTE POUR DU LAIT ECREME EN POUDRE CONFORMEMENT AUX DISPOSITIONS DU REGLEMENT ( CEE ) NO 1285/69 . 2 . L'ADJUDICATION PERMANENTE CONCERNE : A ) LE LAIT ECREME EN POUDRE DETENU PAR LES ORGANISMES D'INTERVENTION BELGE, ALLEMAND, FRANCAIS ET NEERLANDAIS ET ACHETE AVANT LE 1ER AVRIL 1969 AU TITRE DE L'ARTICLE 7 PARAGRAPHE 1 DU REGLEMENT ( CEE ) NO 804/68, B ) LE LAIT ECREME EN POUDRE DETENU PAR L'ORGANISME D'INTERVENTION FRANCAIS ET ACHETE AU TITRE DE L'ARTICLE 22 DU REGLEMENT NO 13/64/CEE . 3 . LES AUTRES DISPOSITIONS RELATIVES A LA VENTE DE LAIT ECREME EN POUDRE PAR LES ORGANISMES D'INTERVENTION RESTENT APPLICABLES . ARTICLE 2 1 . PAR DEROGATION A L'ARTICLE 3 DU REGLEMENT ( CEE ) NO 1285/69, IL EST PROCEDE A L'ADJUDICATION PERMANENTE SANS DISTINCTION DE LA DESTINATION DU LAIT ECREME EN POUDRE MIS EN VENTE . 2 . PAR DEROGATION A L'ARTICLE 5 DU REGLEMENT ( CEE ) NO 1285/69, LES PUBLICATIONS DES AVIS D'ADJUDICATIONS SONT FAITES SANS DISTINCTION DE LA DESTINATION DU PRODUIT . 3 . PAR DEROGATION A L'ARTICLE 7 PARAGRAPHE 1 DU REGLEMENT ( CEE ) NO 1285/69 LES ADJUDICATIONS PARTICULIERES SONT EFFECTUEES SANS DISTINCTION DE LA DESTINATION DU PRODUIT . LES DISPOSITIONS FIGURANT A L'ARTICLE 9 PARAGRAPHE 2 SOUS C ) RESTENT APPLICABLES . ARTICLE 3 1 . EN CE QUI CONCERNE LA PREMIERE ADJUDICATION PARTICULIERE, LE DELAI POUR LA PRESENTATION DES OFFRES EXPIRE LE LUNDI 14 JUILLET 1969 A 12 HEURES . 2 . EN CE QUI CONCERNE LES ADJUDICATIONS PARTICULIERES SUIVANTES, LE DELAI POUR LA PRESENTATION DES OFFRES EXPIRE CHAQUE LUNDI A 12 HEURES . 3 . SI LE LUNDI EST JOUR FERIE, LE DELAI EST PROLONGE JUSQU'AU PREMIER JOUR OUVRABLE, A 12 HEURES, SUIVANT LE LUNDI . ARTICLE 4 LE DERNIER DELAI POUR LA PRESENTATION DES OFFRES POUR LES ADJUDICATIONS PARTICULIERES EXPIRE LE DERNIER LUNDI PRECEDANT LA CAMPAGNE LAITIERE 1969/1970 . ARTICLE 5 PAR DEROGATION A L'ARTICLE 12 PARAGRAPHES 1 A 3 DU REGLEMENT ( CEE ) NO 1285/69 LES DISPOSITIONS SUIVANTES SONT APPLICABLES POUR L'ATTRIBUTION DE L'ADJUDICATION : 1 . L'OFFRE EST REFUSEE SI LE PRIX PROPOSE DANS L'OFFRE EST INFERIEUR AU PRIX MINIMUM VALABLE POUR L'ADJUDICATION PARTICULIERE EN CAUSE ET POUR LA DESTINATION CONCERNEE . 2 . SANS PREJUDICE DES DISPOSITIONS FIGURANT AU PARAGRAPHE 1, L'ADJUDICATAIRE EST CELUI DONT LE PRIX OFFERT PRESENTE LA PLUS GRANDE DIFFERENCE ENTRE LE PRIX VISE DANS L'OFFRE ET LE PRIX MINIMUM VALABLE POUR LA DESTINATION CONCERNEE . SI LA QUANTITE DE LAIT ECREME EN POUDRE DISPONIBLE N'EST PAS EPUISEE PAR LA PRISE EN CONSIDERATION DE CETTE OFFRE, L'ADJUDICATION EST ATTRIBUEE A CELUI DES AUTRES SOUMISSIONNAIRES DONT LA DIFFERENCE DE PRIX VISEE A L'ALINEA PRECEDENT SE SITUE IMMEDIATEMENT EN DESSOUS . 3 . DANS LE CAS OU LA PRISE EN CONSIDERATION D'UNE OFFRE CONDUIRAIT A DEPASSER LA QUANTITE DE LAIT ECREME EN POUDRE DISPONIBLE, L'ADJUDICATION N'EST ATTRIBUEE AU SOUMISSIONNAIRE EN CAUSE QUE POUR CETTE QUANTITE . 4 . DANS LE CAS OU LA PRISE EN CONSIDERATION DE PLUSIEURS OFFRES QUI A ) AURAIENT ETE PRESENTEES POUR LA MEME DESTINATION AU MEME PRIX OU B ) AURAIENT ETE PRESENTEES POUR DES DESTINATIONS DIFFERENTES ET POUR LESQUELLES LA DIFFERENCE DE PRIX VISEE AU PARAGRAPHE 2 SE SITUERAIT AU MEME NIVEAU, CONDUIRAIT A DEPASSER LA QUANTITE DE LAIT ECREME EN POUDRE DISPONIBLE, IL SERAIT PROCEDE A L'ATTRIBUTION DE L'ADJUDICATION PAR TIRAGE AU SORT . ARTICLE 6 LA CAUTION DE TRANSFORMATION VISEE A L'ARTICLE 14 DU REGLEMENT ( CEE ) NO 1285/69 EST FIXEE A 34 UNITES DE COMPTE PAR 100 KG DE LAIT ECREME EN POUDRE . ARTICLE 7 LE PRESENT REGLEMENT ENTRE EN VIGUEUR LE JOUR SUIVANT CELUI DE SA PUBLICATION AU JOURNAL OFFICIEL DES COMMUNAUTES EUROPEENNES . LE PRESENT REGLEMENT EST OBLIGATOIRE DANS TOUS SES ELEMENTS ET DIRECTEMENT APPLICABLE DANS TOUT ETAT MEMBRE . FAIT A BRUXELLES, LE 3 JUILLET 1969 . PAR LA COMMISSION LE PRESIDENT JEAN REY